Citation Nr: 1122629	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  06-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death.

2.  Entitlement to DIC based on death caused by VA treatment, pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.

(The issue of entitlement to death pension benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2004.  The appellant appeared at a Travel Board hearing in May 2007, before a Veterans Law Judge who subsequently retired.  The appellant did not respond to a letter affording her the opportunity for another hearing.  The appeal was remanded in April 2009 and May 2010 for additional development.



FINDINGS OF FACT

1.  The Veteran died in August 2002, due to septic shock due to pancreatitis, with cardiomyopathy a contributing factor.  

2.  At the time of his death, service connection was not in effect for any disabilities.   

3.  Pancreatitis and cardiomyopathy were first shown many years after service and are unrelated to any events in service

4.  Although the Endoscopic Retrograde Cholangiopancreatography (ERCP) undertaken at a VA facility on August [redacted], 2002, caused the septic shock which caused his death, no negligence, error in judgment, or other instance of VA fault was involved, and the event was reasonably foreseeable.

5.  The appellant has not alleged that any rating decision during the Veteran's lifetime was clearly and unmistakably erroneous, nor has she submitted relevant, previously unavailable service department evidence, which would establish that the Veteran was entitled to receive a total disability rating for 10 years prior to his death.



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and the criteria for service connection for cause of death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).

2.  The criteria for DIC based on VA fault or lack of foreseeability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2010).

3.  The criteria for entitlement to DIC based on receipt of, or entitlement to receipt of, total compensation prior to the Veteran's death have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in June 2009, the RO notified the appellant of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must show a causal relationship between the Veteran's death and an injury, disease or event in military service.  She was advised of various types of lay and medical evidence that could substantiate her claim.  She was provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant was also notified of the information necessary to substantiate the claim for DIC  under 38 U.S.C.A. §  1151 on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter was not sent prior to the initial determination, subsequently, the claim was readjudicated, and a supplemental statement of the case was provided in November 2009, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Concerning the claim for DIC under 38 U.S.C.A. § 1318, the relevant facts are not in dispute and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations; under these circumstances, no notice or assistance is required under the VCAA.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, the duty to notify was satisfied.

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Available service department records have been obtained, as has the Veteran's death certificate and identified, available post-service VA and private medical records, as well as the autopsy report.  The appellant has not identified any other potentially relevant information or evidence. Medical opinions were obtained in February 2009, July 2009, and June 2010.  The opinions were based on a review of the file, and contained rationales for the opinions sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Service connection for the cause of the Veteran's death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service- connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

According to the death certificate, the Veteran died in August 2002, at the age of 52 years.  The immediate cause of death was septic shock, due to pancreatitis.  Contributing to the cause of death was cardiomyopathy.  At the time of his death, service connection was not in effect for any disabilities.

Service treatment records show that in March 1973, the Veteran was seen complaining of diarrhea and abdominal pain.  He said that the diarrhea had started the previous day.  He said that the pain was a cramping pain.  On examination, there was no pain when pressed.  The impression was "viral."  In September 1973, he was evaluated for alcohol abuse.  He had an 8-year history of alcohol use.  In the previous 18 months, he had had 3 DWIs, an auto accident, and had missed work several times.  Additional records show that the auto accident occurred shortly before he enlisted in the military.  He was hospitalized for rehabilitation, which included Antabuse.  In January 1974, he had a few beers while on Antabuse, and was seen complaining of palpitations, flushing, and nausea.  He desired discharge, and was given an under honorable conditions discharge.  

After service, medical records dated from 1975 show that in June 1980, the Veteran was seen complaint of abdominal pain.  He said he also had diarrhea that week.  He said he had been drinking too much and not eating right.  He was diagnosed as having gastroenteritis, resolving, and heartburn.  

In June 1988, the Veteran was hospitalized in a VA facility complaining of intermittent abdominal pain, with nausea and vomiting, for one year.  He stated that these symptoms were exacerbated by drinking, and that he drank up to a case of beer per day.  He denied diarrhea.  He reported a history of hepatitis B in 1987, and had a history of intravenous drug use for about 8 months.  At discharge, he was diagnosed as having pancreatitis and ethanol abuse.  

During a June 1989 VA hospitalization for detoxification, the Veteran said that he had been drinking daily, and that he had started alcohol use at the age of 16.  He also had been using intravenous amphetamines and cocaine; he had needle marks at that time.  

A VA opinion was obtained in July 2009.  The physician, after reading and summarizing the pertinent information in the claims file, stated that there was no link between any single bout of probable viral enteritis that the Veteran had in 1973 and his subsequent development of pancreatitis.  He noted that the Veteran had some kind of a nerve block done for his abdominal pain in 2001, which caused a slight reduction of the pain.  His gallbladder had been removed, which did nothing to reduce the pain.  The physician commented that virtually every clinic visit during the last 2 to 3 years of the Veteran's life had been related, in some way, to chronic right upper quadrant abdominal pain.  The physician noted that it was recommended that he undergo ERCP evaluation to determine whether there was intermittent obstruction of the pancreatic duct.  

The physician stated that it was almost inevitable that alcohol caused the pancreatitis.  Heavy alcohol use could cause diarrhea, but that did not show up while the Veteran was in service.  He opined that it was less likely than not that the Veteran's chronic pancreatitis was causally linked to any finding, other than alcohol abuse, during this service.  He pointed to the records indicating that the Veteran's alcohol use was ongoing from the age of 16.  As explanation, he cited to medical literature stating that alcohol use was responsible for 70 to 80 percent of all adult pancreatitis, and also stated that the nonalcohol-related causes would have been clinically shown at least on the post-mortem examination.  The doctor concluded that the etiology of the chronic pancreatitis was more than 95 percent probability excessive alcohol use, and not diagnosed prior to 1988.  

In a VA opinion from a gastroenterologist in June 2010, the physician noted that chronic pancreatitis denotes structural change to the parenchyma or tissue of the pancreas.  He noted that, although there was no evidence of this on the CT scan performed prior to the Veteran's demise, this still would have been the most likely diagnosis.  He pointed out that the vast majority of chronic pancreatitis is secondary to excess alcohol consumption, typically over a 15 or more year period.  He explained that for sphincter of Oddi dysfunction (SOD), there was a well-recognized Hogan-Geenen classification and the likely outcome of sphincter ablation in terms of pain relief.  He noted that the Veteran's liver enzymes were normal, which in the setting of pain, suggested that SOD was not the source of the pain; however, he noted that the pancreatic duct was normal, so the diagnosis of chronic pancreatitis did not bear initial scrutiny.  

The gastroenterologist concluded that the potential causal relationship between the Veteran's fatal pancreatitis and active service was none.  It was more likely than not that there was no relationship between any finding, including diarrheal illness, recording during service, other than the prolonged and continued alcohol abuse which preceded service by several years and continued during service and after discharge, and his fatal pancreatitis.  

The issue in this case requires medical expertise; in such cases, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

The unrefuted medical evidence establishes that the gastrointestinal episode in service was not related to the cause of his death.  There is no evidence, lay or medical, of continuity of symptomatology.  In view of these factors, service connection for the cause of the Veteran's death is not warranted and must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. DIC under 38 U.S.C.A. § 1151

The appellant claims that VA acted negligently in the Veteran's ERCP surgery in August 2002, which resulted in his death a short time later in a private hospital.  

Compensation or DIC shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In addition to proximate cause, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran was disabled does not establish cause. 38 C.F.R. § 3.361(c)(1).  

Private and VA treatment records dated during the years immediately preceding the Veteran's death show that he suffered from chronic abdominal pain, of unexplained origin, and for which he underwent numerous tests and evaluations.  There was a history of a gallbladder removal, which did not resolve his abdominal pain.  VA medical records show that in February 2002, the Veteran was noted to have chronic recurrent episodic abdominal pain for years.  

A gastrointestinal consult in May 2002 noted a history of pancreatitis.  The gastroenterologist stated that the Veteran had had acute episodes of pancreatitis in the past five or six years, possibly due to alcohol, but that since he had been treated at that facility, amylase had been normal.  The doctor also stated that he had told the Veteran about the need for an ERCP.  He also told him about possible sphincter of Oddi dysfunction, which he doubted that the Veteran had because his pain sometimes lasted between 2 to 3 days and his liver enzymes had been normal.  In June 2002, it was noted that he was having side pains again.  He denied alcohol use for six months.  The ultrasound did not reveal any problems.  It appeared that he would be having ERCP to search for microlithiasis due to past history of pancreatitis.  In early July 2002, a gastrointestinal consult reported that he had said that he was a social drinker. It was noted that he had been put on medication for possible sphincter of Oddi dysfunction but that it did not help.  He had had one episode of significant right upper abdominal pain that lasted four to five days.  An upper endoscopy and colonoscopy had not explained his abdominal pain.  It was planned to obtain a computerized tomography (CT) scan, because the ultrasound had not defined the pancreas well.  The Veteran reportedly agreed to an ERCP procedure.  The doctor stated that he told the Veteran that his pain could be either pancreatitis or sphincter of Oddi dysfunction.  

Later in July 2002, the Veteran stated that he had been having right upper quadrant pain for the last week.  A CT scan of the abdomen was obtained, which was normal.  Blood tests showed normal liver function tests and normal amylase.  

On August [redacted], 2002, the Veteran reported for an ERCP procedure.  His temperature was 96.4 degrees; pulse was 62; respiration was 16; and blood pressure was 122/74.  He reported 6/10 pain in the right upper quadrant.  It was noted that informed consent had been given.  The preoperative diagnosis was chronic abdominal pain, rule out chronic pancreatitis.  The ERCP showed a diverticulum right next to the ampulla, which was cannulated and upon injection, the pancreatic duct was visualized, which appeared normal.  Despite multiple attempts using a guide wire, the common bile duct could not be cannulated probably because of the acute angulation caused by the diverticulum.  The ERCP scope was then withdrawn and an upper endoscopy was performed.  The esophagus appeared normal, except for atrophic appearing mucosa involving the distal half of the esophagus, which was biopsied.  A 2-cm hiatal hernia was seen.  

The Veteran was then returned to the short stay unit, fully awake, alert and oriented.  He was, however, diaphoretic and gray, and complained of pain of 10/10.  His blood pressure was 123/70, pulse 63, and respiration 20.  The doctor saw him, and prescribed pain medication.  The Veteran started to feel better, and regained his color, was no longer diaphoretic, and appeared much more comfortable.  He said he was back to his baseline pain of 6/10.  He was discharged at 3:40 p.m.; at his own request, ambulatory rather than in a wheelchair.  

At 7:51 p.m., however, the Veteran's wife called, stating that the Veteran was having severe abdominal pain, and she was advised to take him to a local emergency room.  

Records from Sacred Heart Medical Center (SHMC) show that the Veteran arrived at the emergency room at 8:02 p.m. on August [redacted], 2002.  He complained of severe abdominal pain, and his blood pressure was 95/48.  Shortly after midnight, he was admitted to the hospital.  He was found to be septic, hypotensive, and with an "obvious acute abdomen."  He was taken to the operating room for laparotomy with debridement of acute hemorrhagic pancreatitis and placement of multiple drains.  Cultures were taken and ultimately grew out E. Coli, as well as in blood cultures.  Postoperative, he remained hypotensive, and never became completely hemodynamically stable, and over the ensuing 24 hours, he had a gradual downward progression, and ultimately expired.  

An autopsy was performed, at the request of the Veteran's wife.  According to the autopsy report, the Veteran had a long history of right upper quadrant pain of undetermined etiology.  He had multiple emergency room visits and extensive work-up for the pain in the past.  He was followed by the VA, and underwent an ERCP for further evaluation  The results of the test were negative, but, shortly thereafter, he developed severe abdominal pain and presented to SHMC emergency department; at that time, his lipase was noted to be 9,572, and he was admitted for further evaluation.  He subsequently developed acidosis and severe hypotension, and blood cultures taken during admission were positive for E. coli septicemia.  An exploratory laparotomy revealed extensive fat necrosis and saponification throughout the omentum and bowel fat.  Peritonitis was suspected and cultures were taken.  The hemorrhagic and saponified tissue was debrided.  He was returned to the intensive care unit where his clinical course progressively deteriorated.  

The autopsy noted that the site and consistency of the pancreas were unremarkable.  The tissue surrounding the pancreas was focally hemorrhagic with extensive areas of yellow-white apparent fat necrosis.  The pancreatic duct was grossly unremarkable.  The final autopsy diagnosis was pancreatitis with extensive fat necrosis and peritonitis; status post most recent ERCP, with no evidence of bowel perforation or pancreatic duct compromise.  There was clinical bacteremia/sepsis from E. coli, and E. coli and C. perfringens bacterial peritonitis.  There was extensive histologic evidence of pancreatic fat necrosis/saponification and areas of peritonitis.  

According to the death certificate, the Veteran died on August [redacted], 2002, at the age of 52 years.  The immediate cause of death was septic shock, due to pancreatitis, with cardiomyopathy another significant condition contributing to death.  

According to a VA opinion dated in August 2004, the Veteran's cause of death was most likely acute pancreatitis that was the result of the ERCP performed on August [redacted], 2002.  Based on the procedure notes, the ERCP was performed appropriately.  It was probably prolonged somewhat by the attempted cannulation of the biliary tree.  Pancreatitis is a known risk of ERCP.  The physician stated that the discharge appeared appropriate and did not hasten or increase the risk of death, but could not resolve this issue without resort to mere speculation based on the available data.  

In February 2009, the Board obtained an opinion from an Independent Medical Expert (IME).  The gastroenterologist reviewed the Veteran's claims files, and concluded that it was at least as likely as not that the ERCP and EGD performed on August [redacted], 2002, was the cause of his death.  He noted that pancreatitis was a well-known risk of any ERCP.  The incidence of pancreatitis has been reported to occur as frequently as 20 percent in selected patient studies, although the severity was markedly variable.  From the record, the performance of the ERCP and EGD did not involve carelessness, negligence, lack of skill, error in judgment, or any other similar incidence of fault.  "The procedure appeared to be indicated with the patient's history of recurrent acute pancreatitis and chronic intermittent abdominal pain."  "An ERCP would be the manner in which one would diagnose chronic pancreatitis or a lesion involving the pancreatic duct, or biliary microlithiasis causing the patient's recurrent acute pancreatitis and chronic intermittent abdominal pain."  The physician also found it was at least as likely as not that the Veteran's hemorrhagic pancreatitis, subsequent peritonitis, and injury to the pancreatic ducts or bowel was a reasonably foreseeable event of the ERCP and EGD done in August 2002.  He pointed out that the development of acute pancreatitis can cause pancreatic ductal disruption, sepsis, bacteremia, bowel perforation and infarction, as well as infection, infarction, perforation and abscess of any abdominal or retroperitoneal organ.  In addition, the inflammation in the pancreas may result in a lethal episode of shock and multiple organ failure.  

In a VA opinion from a gastroenterologist in June 2010, the physician noted that chronic pancreatitis denotes structural change to the parenchyma or tissue of the pancreas.  He stated that, although there was no evidence of this on the CT scan performed prior to the Veteran's demise, this still would have been the most likely diagnosis.  He noted that the vast majority of chronic pancreatitis is secondary to excess alcohol consumption, typically over a 15 or more year period.  The gastroenterologist pointed out that, for sphincter of Oddi dysfunction, there was a well-recognized Hogan-Geenen classification and the likely outcome of sphincter ablation in terms of pain relief.  The Veteran's liver enzymes were normal, which in the setting of pain, suggested that SOD was not the source of the pain.  The pancreatic duct was normal, so the diagnosis of chronic pancreatitis did not bear initial scrutiny.  

The physician concluded that the Veteran died as a direct and immediate result of the ERCP.  He stated that, notwithstanding the seemingly informed consent, the risks in this case of performance of an ERCP with the view to cutting the sphincter hoping for pain relief, in the setting of normal liver enzymes, exceeded the potential for benefit.  He noted that use of the Hogan-Geenen classification would indicate the futility of this approach.  He stated that this classification was available to the trained gastroenterologist for approximately a decade prior to 2002.  The doctor also concluded that the discharge of the Veteran with the 6/10 baseline pain was irrelevant and had no relationship to his fatal post-procedural pancreatitis.  He opined that the "normalcy" of the pancreatic duct suggested that there was no chronic pancreatitis, but that this had no bearing on the outcome of the fatal pancreatitis, which was most likely related to difficulties with cannulation and/or injection pressure. 

The essence of the appellant's argument is that VA wrongfully discharged the Veteran from the hospital despite symptoms present at that time.  She believes that if VA had kept the Veteran in the hospital, they would have been able to catch and treat the pancreatitis earlier, thereby stopping its fatal course.  At her hearing, she testified that the Veteran was gray, sweating, and in pain after he came out of the operating room, and at the time of his discharge.  His symptoms worsened after they reached home, and she had to take him to the nearest emergency department, a private hospital. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, medical evidence is required to establish the elements of the claim.  To that end, several opinions were obtained, as summarized above.  These opinions all agree that the ERCP procedure caused the Veteran to develop acute pancreatitis and septic shock, which caused his death, and that this was a foreseeable consequence of an ERCP procedure.  The medical evidence, in particular the autopsy report, also generally agrees that in the actual performance of the surgery, there was no fault or negligence, and no fault or negligence in releasing the Veteran to home after the surgery.  

The only point of dispute is whether conducting the ERCP procedure at all was an error in judgment.  This point was raised in the June 2010 opinion; the gastroenterologist stated, 

[T]he risks in this case of performance of an ERCP with the view to cutting the sphincter hoping for pain relief, in the setting of normal liver enzymes, exceeded the potential for benefit.  Use of the Hogan-Geenen classification would indicate the futility of this approach.  This classification was available to the trained gastroenterology for approximately a decade prior to 2002.

Elsewhere, however, the use of this procedure was felt to be appropriate  In particular, the IME noted, 

The procedure appeared to be indicated with the patient's history of recurrent acute pancreatitis and chronic intermittent abdominal pain.  An ERCP would be the manner in which one would diagnose chronic pancreatitis or a lesion involving the pancreatic duct, or biliary microlithiasis causing the patient's recurrent acute pancreatitis and chronic intermittent abdominal pain.

The physician further pointed out that the development of acute pancreatitis can cause pancreatic ductal disruption, sepsis, bacteremia, bowel perforation and infarction, as well as infection, infarction, perforation and abscess of any abdominal or retroperitoneal organ.  In addition, he indicated that the inflammation in the pancreas may result in a lethal episode of shock and multiple organ failure.  

Thus, this physician pointed out that pancreatitis itself, not caused by any surgical procedure, could cause complications including death, as a justification for the procedure.  The Board also observes that private medical records, beginning several months before the surgery, reported that the Veteran was going to undergo ERCP in an attempt to discover the cause of his abdominal pain.  His private physician did not express, in these records, any reservations about the planned procedure.  Moreover, the remainder of the medical evidence, including the treating gastroenterologist's records, did not indicate that the procedure was supposed to relieve a sphincter of Oddi, as the June 2010 physician stated.  Indeed, it appears that the treating physician did not think sphincter of Oddi dysfunction was very likely, particularly given the Veteran's failure to respond to medication for that condition.  To that extent, the June 2010 opinion was based on an inaccurate factual premise.  

It has also been pointed out that during the last few years of his life, the Veteran was increasingly plagued with chronic abdominal pain, described on some occasions as intractable.  Further, numerous studies and evaluations failed to identify the cause of the symptoms.  Apparently, he even underwent removal of his gallbladder, which failed to relieve his symptoms.  For all of the above reasons, the Board finds that the IME, which found, along with most other opinions, that the ERCP was appropriate in the circumstances, to be more probative than the June 2010 VA opinion.  

The Board concludes that the consequences of the ERCP in this case, although extremely unfortunate, were not due to VA fault, and were a foreseeable consequence of the procedure.  For these reasons, the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  




IV.  DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 where it is shown that the Veteran's death was not the result of his or her own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death, or for lesser periods for a Veteran who died less than ten years after release from active duty or who was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" includes enumerated circumstances in which a Veteran, who had a service-connected disability that was continuously rated totally disabling by VA for the period specified, was not receiving such compensation for various administrative reasons.  38 C.F.R. § 3.22(b)(3).  The total disability rating may be based on schedular considerations or on unemployability (TDIU).  38 C.F.R. § 3.22(c).  

According to the death certificate, the Veteran died in August 2002, at the age of 52 years.  The immediate cause of death was septic shock, due to pancreatitis.  Contributing to the cause of death was cardiomyopathy.  At the time of his death, service connection was not in effect for any disabilities.  Thus, DIC is not warranted under any of the circumstances outlined above, which require, as a threshold matter, a service-connected disability.  

For DIC claims filed on or after January 21, 2000, DIC benefits may not be awarded based on "hypothetical entitlement," which means, in essence, that, hypothetically, a different decision would have resulted in a Veteran's receiving a 100 percent disability rating for at least ten years prior to death, as a matter of law.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).  

Where a Veteran filed a claim for disability compensation during his or her lifetime, the Veteran may be "entitled to receive" compensation for total disability for the requisite time period, in certain limited circumstances.  38 C.F.R. § 3.22(b).  The first of these is if the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite time period, but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  The appellant has not alleged CUE in any such decision.  

The other basis for finding that a Veteran was "entitled to receive" compensation is where there is additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, and which provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  38 C.F.R. § 3.22(b)(2).  No additional service department records have been found in this case.

Accordingly, there is no legal basis to grant the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Entitlement to DIC benefits is prefaced on specific and unambiguous requirements, which have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the application of the law to the undisputed facts, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


